Citation Nr: 0933474	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to January 
1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran relocated to Oregon, and, 
accordingly, jurisdiction of the case was permanently 
transferred to the RO in Portland, Oregon.

In February 2007, the Veteran testified at a videoconference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, D.C.  A transcript of his 
testimony is associated with the claims file.

This case was previously before the Board in August 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

Residuals of a cervical spine injury as likely as not had 
their origin during the Veteran's period of active military 
service.  


CONCLUSION OF LAW

Residuals of a cervical spine injury were incurred in active 
military service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§§  3.102, 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

        Legal Criteria 

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable as the Veteran has not alleged 
that his disability is due to participation in combat.  

Analysis

The Veteran has appealed the denial of service connection for 
residuals of a cervical spine injury.  The Veteran asserts 
that he has a current cervical spine disability of service 
origin.  The Board finds in favor of the Veteran's claim.

Service treatment records reflect that the Veteran was in an 
automobile accident in September 1959.  Post-service 
treatment records show treatment for a cervical spine 
disability beginning in October 1998, coincident with a 
serious motor scooter accident in Taiwan.  According to 
treatment records beginning in October 1998, the motor 
scooter accident in October 1998 resulted in severe injury to 
the Veteran's cervical spine, and radiographic evidence from 
early 1999 indicated a diagnosis of degenerative disc disease 
of the cervical spine.

The Veteran contends that he has suffered from neck pain and 
headaches since the in-service automobile accident.  He 
further argues that service connection is warranted for a 
cervical spine injury because the current disability had its 
onset during service, and the intervening accident in 1998 
created a superimposed disability on an in-service injury.  
At his personal hearing in February 2007, the Veteran 
testified that he was in another automobile accident during 
service a few months before the September 1959 accident which 
also caused neck problems.  The Veteran stated that he was 
told that he had whiplash at that time.  

The Veteran was afforded a VA examination in June 2005.  The 
examiner reviewed the claims file and opined as follows:  
This Veteran probably had some long-term neck discomfort over 
the years since (the) military, but the neck problem seems to 
have been much milder until (the) motor vehicle injury in 
1998.  Based on the history, the C-File, and today's 
examination, it is my opinion that 35% of the present neck 
pain is a continuation of the problems that he had in the 
military.  It is my opinion that 65% of the present neck pain 
is from (the) motor scooter injury in about 1998.  
Degenerative problems were gradually developing over the 
years.  It is my opinion that 20 % of the degenerative 
difficulty is from injury in the military.  It is my opinion 
that 80% of the degenerative problems in the neck would have 
developed even if he had not been in the military.  This 
includes the degenerative disc bulging at C5-6.  He probably 
does not have much cervical root impairment.  What little 
nerve root irritation he is having would have the same 
relationship to military versus the 1998 injury as I 
mentioned just above with regard to pain.  This would be that 
the mild root irritation would be 20% relating to military 
and 80% relating to his long-term degenerative problems.  In 
summary, most of his present difficulty does not relate 
directly to the military.

When asked for clarification of the above opinion, the VA 
compensation and pension examiner issued another opinion in 
June 2009.  The VA examiner opined that the appellant's 
degenerative problems in the neck are related to injury in 
service and age.  He further opined that it is more likely 
than not that at least part of the present symptoms are a 
continuation of the symptoms in service.  

Based on the evidence presented, the Board finds that service 
connection for residuals of a cervical spine injury is 
warranted.  In this regard, the Board notes that the Veteran 
has a cervical spine disability and the evidence shows that 
the disability is related to service.  Service treatment 
records show that the Veteran was in an automobile accident 
in September 1959 and the Veteran has presented credible 
testimony of an in service injury.  Although the record shows 
that in October 1998 the Veteran was in a motor scooter 
accident which resulted in severe injury to his cervical 
spine, the Board notes that the VA examiner has opined that 
it is more likely than not that at least part of the 
appellant's present symptoms are a continuation of the 
symptoms in service.  In light of the service medical 
records, post service medical records, the VA examiner's 
opinion and the Veteran's testimony, the Board finds that it 
is at least as likely as not the case that the Veteran's 
current disability is due to service.  As such, service 
connection for residuals of a cervical spine injury is 
granted.  


ORDER

Service connection for residuals of a cervical spine injury 
is granted.  



____________________________________________
S.F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


